DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indented regions for the insertion of absorbent material must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Further The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Numerals 104 and 107 are not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. the specification does not mention he indented region for the insertion for absorbent material holding fragrance material therefore it's unclear to one having ordinary skill in the art to construct the apparatus as claimed.  Specifically the specification does not enable one of ordinary skill in the art to create the apparatus as there is no disclosure of the intended region and how the absorbent material is intended to be inserted into said region.  For example, is the indented region simply a pleated region with some kind of wicking material placed within the pleat or is the indented region a hole/partial hole within the pleated material which some kind of wicking material is inserted.  Therefore, one skilled in the art is unable to construct the apparatus as claimed due to the lack of enablement of the claim limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically it’s unclear what lies within and is excluded outside the scope of the indented regions. As noted above it’s unclear if the indented region is a partial hole or simply the pleat.  Further it’s unclear if applicant intends the absorbent material and the scented absorbent material to be part of the apparatus or if applicant is simply claiming the function of the material (that it includes a space that a absorbent material could be included).  Therefore, due to lack of clarity claims 9 and 18 will not further be treated on their merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,940,417 to Bishop in view of U.S. Patent #3,221,940 to Watson .
	Bishop discloses an indoor air filtering and aroma diffusing system comprising:
	A rectangular frame fixture (housing (105)) providing a filter holder (interior space) with an attachment interface (see column 3, lines 17-29); and
	An air filter (air filter (150)) sized to be inserted into the rectangular frame fixture through a door (door (145)) located on one side of the rectangular frame fixture (see figure 1).
	Bishop however fails to disclose the door being a spring-loaded door.
	Watson (which is a pertinent prior art) teaches that spring-loaded doors are known in the art and provide a door with a means to hold the door in one position.  Specifically, the spring holds the door in one position and a user can manipulate the door to move it to the opposite position, which the door will then (unless held in place by a latching mechanism) return to the position which the spring tensions the door.
	Therefore, one skilled in the art before the effective filing date would have found it obvious to a use a spring system as taught by Watson to tension the door of the Bishop reference into a closed position, such that a user works against the force of the spring to open the door during the removal and replacement of the air filter, as one skilled in the art before the effective date would recognize such spring-loaded door would allow for an automatic closure of the door after a filter changing from a user.
	Please note with respect to claim 10, Bishop in view of Watson disclose the method for adding filtration to an existing air vent inherently based on the structural limitations of the apparatus.  For example, the rectangular frame is formed, the frame is joined to an existing air vent, the filter is inserted. 

Claim(s) 2, 4, 5, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,940,417 to Bishop in view of U.S. Patent #3,221,940 to Watson as applied to claims 1 and 10 above, and further in view of U.S. PG-Pub 2014/0373493 to Cannon.
	Bishop in view of Watson disclose the apparatus and method as described above but fail to disclose the attachment interface comprises a plurality of magnets on one side of the rectangular frame and positioned to hold the rectangular frame against a flat portion of an existing air vent.
	Cannon however teaches it’s known to include attach a similar apparatus to an existing event using a plurality of magnets, adhesive or screws (paragraph [0005]) in order to hold the apparatus to a flat portion of an existing air vent.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus disclosed by Bishop in view of Watson to include Magnets, adhesive or screws located around the sides of the frame as taught by Cannon as one skilled in the art would recognize magnets allow a secure attachment of a component which they are attached to a vent surface.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,940,417 to Bishop in view of U.S. Patent #3,221,940 to Watson as applied to claims 1 and 10 above, and further in view of U.S. PG-Pub 2005/0169793 to Wheatley et al.
	Bishop in view of Watson disclose the apparatus and method as described above but fail to disclose the attachment interface comprises a plurality of suction cups on one side of the rectangular frame and positioned to hold the rectangular frame against a flat portion of an existing air vent.
	Wheatley discloses it’s known to provide suction cups (250) to secure a body to a surface.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus disclosed by Bishop in view of Watson to include Suction cups located around the sides of the frame as taught by Wheatley as one skilled in the art would recognize suction cups allow a non-permanent but secure attachment of a component to a flat surface (the top of the existing vent).
Claim(s) 6, 7, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,940,417 to Bishop in view of U.S. Patent #3,221,940 to Watson as applied to claims 1 and 10 above, and further in view of U.S. PG-Pub 2009/0165644 to Campbell.
Bishop in view of Watson disclose the apparatus and method as described above but fail to specifically disclose the air filter is a spun fiberglass material or formed of a pleated paper or cloth enclosed in a carboard frame.
Campbell however teaches that pleated paper, and spun fiberglass are known filter media [0024] and the filter assembly may be constructed such that the filter media is held within a housing frame assembly (11) which include but is not limited to cardboard (among other materials). [0026]
	Therefore one skilled in the art before the effective filing date would have found it obvious to modify the filter apparatus disclosed by Bishop in view of Watson to include the filter media and fame taught by Campbell as one skilled in the art would recognize the known art recognized utility of the known filter medium, and the ease of use of the filter material when filter materials is encased in a semi rigid frame (such as cardboard) which makes it easier for a user to insert and remove the filter material from an enclosure.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #10,940,417 to Bishop in view of U.S. Patent #3,221,940 to Watson as applied to claims 1 and 10 above, and further in view of U.S. PG-Pub 2014/0161673 to Hammer.
Bishop in view of Watson disclose the apparatus and method as described above but fail to specifically disclose a portion of a fabric absorbing fragrance material or essential oils.
Hammer however teaches it’s known to provide a similar apparatus with a portion of a fabric absorbing fragrance material or essential oils [0057].
Therefore, one having ordinary skill in the art before the effective filing date would have found it obvious to modify the apparatus disclosed by Bishop in view of Watson to include a portion of a fabric absorbing fragrance material or essential oils as taught by Hammer as such modification allows a scent to be introduced into a location of the apparatuses use for a deodorizing purpose for a pre-determined period of time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #3,570,220 to Felter, U.S. Patent #6,257,976 to Richardson, U.S. PG-Pub 2004/0003718 to Milano, U.S. PG-Pub 2004/0074214 to Henson, U.S. PG-Pub 2006/0117726 to Moreno, U.S. PG-Pub 2007/0084168 to Ashwood et al., and U.S. PG-Pub 2011/0225939 to Loggins et al. all disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649